Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakhidov (20130240847), in view of Sakaguchi (6366016).

    PNG
    media_image1.png
    643
    441
    media_image1.png
    Greyscale

Regarding claim 1, Zakhidov teaches a display panel, comprising: 
a base layer (par. 40 teaches a glass substrate wherein the OLED is fabricated); an anode layer disposed on the base layer (please see figure above); a hole injection layer  disposed on the anode layer (please see figure above); a thermoelectric nanoparticle layer disposed on the hole transport layer (please see the CNT layer above; it is common knowledge that CNTs possess thermoelectric properties); an organic light-emitting layer disposed on the thermoelectric nanoparticle layer (please see figure above); an electron injection layer disposed on the organic light-emitting layer (please see figure above); and a cathode layer disposed on the electron transport layer (please see figure above).  
Please note that Zakhidov teaches injection layers and not transport layers.  However, it would have been obvious to a PHOSITA at the time said invention was made that certain materials can be used that have both hole/electron injecting and hole/electron transporting capabilities.  Case in point, Sakaguchi teaches materials that have both HIL and HTL properties; the same for EIL and ETL.  The use of such materials allows for layers with dual benefits.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Zakhidov teaches a display panel of claim 1, wherein the thermoelectric nanoparticle layer is made of P-type thermoelectric nanoparticles (Zakhidov, par. 6 and 9 teaches CNT can be either p type or n type).  
Regarding claim 14, Zakhidov teaches a display device, comprising the display panel of claim 1 (par. 33).  
Regarding claim 15, Zakhidov teaches a display device of claim 14, wherein the thermoelectric nanoparticle layer is made of P-type thermoelectric nanoparticles (Zakhidov, par. 6 and 9 teaches CNT can be either p type or n type).  

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakhidov as applied to claim 1 above, and further in view of Choi ( 20070170839).
Regarding claim 7, Zakhidov teaches a display device of claim 1.
Zakhidov does not explicitly teach
an array substrate disposed on a side of the base layer away from the anode layer, wherein the array substrate comprises: a substrate layer; an active layer disposed on the substrate layer; a gate insulation layer disposed on the active layer; a gate layer disposed on the gate insulation layer; an interlayer dielectric layer disposed on the gate layer; a source-drain layer disposed on the interlayer dielectric layer; and a pixel definition layer disposed on the source-drain layer
However, the combination of an OLED with the above additional structure would have been known to a PHOSITA, as seen in related prior art Choi which shows these structures.  The use of a these structures allows for a densified emitting devices that is readily controllable.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Allowable Subject Matter
Claim 3, dependent on claim 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 are objected to based on their dependency. 

16, dependent on claim 15, which depends on claim 14, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17, which depends on claim 14, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18-20, which depends on claim 14, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894